Citation Nr: 0807779	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for the period prior to January 29, 2003, and 20 percent 
thereafter, for Type II diabetes mellitus.

2. Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The matter was previously before the Board in a 
December 2006 remand for additional notice and development. 
Such notice and development has been completed, and the 
matter is ready for appellate review.  

The veteran also had a claim for loss of use of a creative 
organ. The full benefit sought was granted by way of a 
September 2007 RO rating decision, and as such, the claim is 
not presently before the Board.  


FINDINGS OF FACT

1. The medical evidence shows that the veteran used a 
restricted diet to control his diabetes from November 26, 
2002 to January 29, 2003. 

2. The veteran's service-connected diabetes is characterized 
by use of an oral hypoglycemic and restricted diet, without 
evidence of regulation of activities from January 29, 2003 to 
the present.

3. The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, nor is it manifested by a history 
of diastolic pressure predominantly 100 or more, which 
requires continuous medication for control.   






CONCLUSIONS OF LAW

1. The criteria for an evaluation for Type II diabetes 
mellitus in excess of 10 percent from November 26, 2002 to 
January 29, 2003 have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 
(2007).

2. The criteria for an evaluation for Type II diabetes 
mellitus in excess of 20 percent from January 29, 2003 to the 
present have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 
(2007).

3. The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2004, 
March 2006, and December 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. 

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Also, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In this case, through a December 2006 letter, the RO notified 
the veteran by asking him to provide or assist VA in 
obtaining medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life. Then a March 
2006 letter provided notice as to the information and 
evidence needed to substantiate effective date claims and how 
VA determines disability ratings. The veteran also received 
notice of the specific requirements for a higher rating in 
the relevant Diagnostic Codes in a December 2004 Statement of 
the Case. The veteran had an opportunity to submit evidence 
in light of this notice before the RO readjudicated the 
claims in a November 2007 Supplemental Statement of the Case. 
The Board finds that the veteran had actual notice of the 
specific requirements of the relevant Diagnostic Codes, and 
any notification errors regarding specific requirements of 
the relevant Diagnostic Codes are non-prejudicial. See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. VA treatment 
records and service medical records are associated with the 
claims file. Additionally, the veteran was afforded multiple 
VA examinations in connection with his claims. The veteran 
and his representative have not made the RO or the Board 
aware of any outstanding evidence that needs to be obtained 
in order to fairly decide his claims. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

Analyses 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Diabetes Mellitus

The veteran contends that his diabetic condition warrants a 
rating in excess of 10 percent for the period prior to 
January 29, 2003 and that his current diabetic condition 
warrants a rating in excess of 20 percent. The Board finds 
that the preponderance of the evidence is against the appeal, 
and must deny the appeal.  

The veteran's service-connected diabetes mellitus, type II, 
associated with herbicide exposure is currently rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007). Under this rating criteria the maximum 100 
percent disability rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

A 60 percent disability rating would be appropriate for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities. A 20 percent disability 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet; or oral hypoglycemic agent and 
restricted diet. Id.

The evidence of record shows that the veteran treats his 
diabetes with an oral hypoglycemic medication and a 
restricted diet, but does not have a regulation of 
activities. At the April 2007 VA examination, the veteran was 
noted to have moderate functional impairment due in part to 
his diabetes, and due in part to psychiatric conditions and 
side effects from medications. The veteran reported that he 
changed his diet to include more fruit. However, he denied 
avoiding any activities because of his diabetes. The record 
does not contain any other evidence showing that the veteran 
had to regulate his activities due to his diabetic condition. 
Without evidence of a regulation in activities due to his 
diabetic condition, the claim of entitlement to an evaluation 
in excess of 20 percent is denied. 38 C.F.R. § 4.119, 
Diagnostic Code 7913. 

VA treatment notes also show that the veteran controlled his 
diabetes only by diet until January 29, 2003. For a 20 
percent rating, the veteran must treat his diabetes with diet 
and medication. Since the evidence does not show that the 
veteran treated his diabetes with medication until January 
29, 2003, entitlement to a disability rating in excess of 10 
percent for diabetes for the period prior to January 29, 2003 
is denied.   

Hypertension

The RO granted service connection for hypertension and 
assigned a noncompensable rating in an April 2004 decision. 
The veteran appealed this decision. The Board finds that the 
preponderance of the evidence is against the appeal and that 
it must be denied. 

The criteria for a compensable rating of 10 percent for 
hypertension is diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or a history 
of diastolic pressure predominantly 100 or more, which 
requires continuous medication for control. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The veteran currently takes medication to control his 
hypertension, and the record include numerous blood pressure 
readings from 2000 to 2007. The April 2007 VA examination 
includes blood pressure reading from September 2005 to the 
present. None of the blood pressure readings have indicated 
that the veteran has a diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more, 
which requires continuous medication for control. In sum, the 
medical evidence does not show that the veteran had an 
elevated blood pressure reading that was compensable for VA 
purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101. 
Therefore, the veteran's claim for an initial compensable 
rating for hypertension must be denied.  


ORDER

An initial rating in excess of 10 percent for the period 
prior to January 29, 2003, and 20 percent thereafter, for 
Type II diabetes mellitus is denied.

An initial compensable rating for hypertension is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


